Citation Nr: 0010793	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  98-15 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

2.  Entitlement to a total rating based on unemployability 
due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Richard A. LaPoint, Attorney-
at-Law


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION


The veteran had active military service from July 1969 to 
February 1972.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.  

2.  The veteran's PTSD is currently manifested by 
occupational and social impairment with reduced reliability 
and productivity due to symptoms including frequent 
disturbing flashbacks and dreams, reduced sleep, impaired 
judgment and insight, disturbances of mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  

3.  The veteran's sole service-connected disability, PTSD, is 
rated as 50 percent disabling.  

4.  The veteran has not worked since 1997; he has worked as a 
laborer, and has a 10th grade education.  

5.  The veteran's service-connected PTSD does not prevent him 
from engaging in substantially gainful employment compatible 
with his work experience and education.  



CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.130, 
Diagnostic Code 9411 (1999).  

2.  The requirements for a total rating based on individual 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.340, 4.1, 4.16, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
these claims and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  

Evidentiary Background and Development

In a January 1990 rating action, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
evaluation.  That evaluation became effective in February 
1989.  In March 1997, after reviewing additional medical 
evidence, the RO increased the evaluation of the veteran's 
PTSD to 50 percent, which became effective in September 1993.  

The evidence includes records from the Social Security 
Administration (SSA) which show that the veteran was awarded 
disability benefits dated in 1995 and supporting medical 
documents.  That determination was based on diagnoses of 
adjustment disorder, borderline intellect, and an organic 
brain disorder.  These records reflect, in pertinent part, 
that the veteran was laid off from a job in because of a 
seizure disorder.  

VA medical records dated from August 1993 to December 1996 
reflect that the veteran was seen and treated for PTSD.  
Specifically, the veteran underwent outpatient counseling for 
PTSD and substance abuse problems from 1994 to 1995.  In 
January 1995, a treating examiner assessed that the veteran's 
PTSD was severe, chronic and that it grossly interfered with 
the veteran's ability to maintain employment and maintain 
good interpersonal relationships.  In December 1996, an 
examiner concluded that the veteran's insight was poor, that 
his judgment was fair, and that his intelligence appeared to 
be within the average range.  The veteran was assigned a 
Global Assessment of Functioning (GAF) score of 50.  

In October 1997, a claim for an increased rating for PTSD was 
before the Board.  During the pendency of that appeal, VA 
revised the criteria for diagnosing and evaluating 
psychiatric disabilities effective November 7, 1996.  61 Fed. 
Reg. 52,695 (1996).  The Board evaluated the veteran's case 
under both the old and the new criteria as required by Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  After reviewing 1993 
to 1996 VA medical records, the Board found that the 
veteran's PTSD was manifested by occupational and social 
impairment with reduced reliability and productivity due to 
symptoms including frequent disturbing dreams, reduced sleep, 
impaired judgment, impaired memory, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  The 
Board determined that the 50 percent disability rating was 
appropriate given the veteran's symptomatology.  

In January 1998, the veteran was admitted to a VA facility on 
an emergency basis for symptoms associated with PTSD.  It was 
noted that the night before admissions that the veteran was 
awakened from a violent dream by a relative and that the 
veteran attacked the relative.  The veteran related that he 
had never hurt anyone in the past.  He denied any suicidal or 
homicidal ideation.  He denied feeling depressed.  The 
veteran denied having a poor appetite, psychotic symptoms, or 
obsessive compulsive symptoms.  He complained of problems 
with nightmares and sleep and having "nerves" after a 
nightmare.  He reported feeling agitated.  Additional 
complaints included lack of trust in people, problems with 
relationships, an inability to maintain intimate 
relationships and employment, occasional depression and 
nervousness, and intrusive thoughts.  The veteran was 
admitted to an acute high intensity psychiatric unit.  During 
his hospitalization, the veteran reported flashbacks of the 
relative's home where he had had the violent dream.  The 
veteran related that he had attempted to kill himself in the 
past.  The veteran recalled an incident in 1993 when he 
stepped into the path of a truck.  It was noted that the 
veteran was opposed to taking medication, but he was given 
medication for various symptoms.  A drug abuse panel returned 
positive.  The veteran admitted to having consumed marijuana.  
The veteran gained the maximum benefit from his 
hospitalization and was discharged to his home.  At the time 
of discharge, the veteran did not exhibit any acute 
psychiatric symptoms; he was not suicidal or homicidal.  He 
was prescribed Vistaril for increased agitation and 
"nerves" and Trazodone.  The veteran was advised to report 
to a mental health clinic as a follow-up to his 
hospitalization.  The diagnoses included Axis I PTSD, rule 
out alcohol abuse, rule out cannabis abuse; Axis IV history 
of combat exposure, chronic psychiatric symptoms and 
substance abuse.  A GAF score of 45 was entered on admission 
and a score of 50 on discharge.  

The records from a private clinical laboratory provide that 
the veteran's medication included Dilantin, Mysoline, and 
Phenobarbital.  

From March to May 1998, the veteran was hospitalized at a VA 
medical center for stabilization of his PTSD symptoms.  At 
that the time of admission, the veteran complained of 
nightmares and flashbacks.  The veteran participated in group 
and individual counseling.  He was referred to prime care, a 
mental health clinic, and incentive therapy.  At the time of 
discharge, the veteran was prescribed Trazodone, Naproxen, 
and Hydroxyzine.  It was noted that the veteran was capable 
of managing his own funds and that he could work as 
tolerated.  

On his VA Form 21-8940 (Veteran's Application for Increased 
Compensation Based on Unemployability) (Application) dated in 
January 1999, the veteran indicated that his PTSD prevented 
him from securing or following any substantially gainful 
occupation and that he became too disabled to work in April 
1997.  This application shows that the veteran received 10 
years of education.  As to previous employment, the veteran 
reported that he was employed from March 1996 to April 1997 
as laborer performing various functions with several 
companies.  Some of his responsibilities included packaging 
and stocking produce and working as a machine operator.  Some 
of the reasons for separation from some those positions 
included termination, a seizure disorder, and positions being 
too difficult.  During his employment, the veteran worked an 
average of 40 hours per week and received a maximum gross 
earning ranging from $5.75 to $6.85 per hour, presumably.   

At a VA compensation and pension examination dated in March 
1999, the veteran reported having seizures at least three 
times per month and nightmares approximately three times per 
week.  The veteran stated that he was irritable when not well 
rested, that his appetite was variable, that he stayed away 
from people.  When depressed, the veteran indicated that he 
desired to hide and avoid others.  The veteran indicated that 
he spends most of his days trying to rest.  He reported that 
he avoided taking medication as much as possible because it 
induced grogginess.   The veteran reported startle response.  
The veteran indicated that short thin people reminded him of 
Vietnamese people and that he avoided stimuli pertaining to 
Vietnam.  The veteran noted that he was upset during a group 
therapy because an Asian woman was his counselor.  The 
veteran indicated that he frequently thinks about suicide, 
but indicated that he could not follow through.  The veteran 
reported that he as hurt other people during flashbacks, but 
that he had no desire to be involved in any physical 
altercations or to hurt anyone.  He voiced concern about his 
irritation with others and his quick temperedness.  As to 
personal history, the veteran has been married and divorced 
three times.  He has six children, but maintains contact with 
one of his children-a son.  The veteran stated that his 
relationship with his son is pretty well, but the son would 
become frightened of and embarrassed by the veteran's 
seizures.  The veteran is engaged to a girlfriend of two 
years who also has PTSD.  The veteran characterized their 
relationship as "fair".  The veteran reported having lost 
several employment positions in 1995 and 1996 because of a 
seizure disorder and having lost one job because he lied 
about his medical history.  When asked if he felt he could 
hold a job if there were no seizure disorder, the veteran 
answered in the affirmative.  It employment were possible, 
the veteran indicated that he would be self employed in lawn 
maintenance, landscaping, or horticulture.  He elaborated 
that that was a lucrative business in the late 1970s and 
early 1980s.  The veteran noted that his appetite decreased 
after seizures.  He stated that his sleep is disrupted either 
by nightmares or seizures.  

On the mental status examination, the examiner observed that 
the veteran was casually dressed and that his hygiene was 
fair.  He was pleasant and cooperative during the interview 
process.  His mood was dysphoric.  His affect was congruent 
but generally constricted.  The veteran acknowledged having 
suicidal thoughts but no current intent.  He denied having 
any homicidal thoughts other than those that occur during 
flashbacks.  Impulse control was fair with the exception of 
flashback episodes.  The examiner described the veteran's 
speech as somewhat slow and deliberate.  The veteran's 
thought processes were linear and goal directed.  Additional 
complaints included frequent forgetfulness including times 
when he would forget what he was about to do.  On 
examination, the veteran was correct in identifying the third 
object from a multiple choice of three; he was able to 
remember two of three objects after a five-minute delay with 
distraction; he correctly named the current president; he was 
not able to name previous presidents; he repeated five digits 
forward and four digits backwards.  His interpretation of 
proverbs was correct.  His judgment and insight appeared to 
be fair to poor.  His reliability as an informant was fair.  
At the conclusion of the examination, the examiner entered a 
diagnostic impression of Axis I-PTSD.  The GAF score was 55, 
the same as that of the previous year.  At the conclusion of 
the examination, the examiner remarked that the veteran 
continued to struggle with PTSD symptoms and that the veteran 
appeared to be in a supportive relationship that helped him 
cope with the PTSD.  The examiner reported that the veteran 
seemed to be more concerned about his seizure disorder than 
the symptoms associated with PTSD.  According to the veteran, 
the seizure disorder was the primary impediment to his 
employment.  The examiner opined that the PTSD itself did not 
preclude the veteran from gainful employment, particularly if 
he were in a setting in which interaction with others was 
minimal, such as, landscaping, lawn maintenance, or 
horticulture.  The veteran was found to be competent for VA 
purposes.  

PTSD

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected PTSD and has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disability at issue.  See Francisco v. Brown, 7 Vet. App. 
55 (1994) (where an increase in a disability rating is at 
issue, the current level of disability is of primary 
concern).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1999).

When evaluating a mental disorder, the rating agency 
considers the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during the periods of 
remission.  An evaluation is assigned based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

The veteran's PTSD is evaluated under 38 C.F.R. Part 4, 
§ 4.130, Diagnostic Code (DC) 9411.  That formula provides 
that occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships will be 
rated as 50 percent disabling.  Occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
symptoms such as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships will be rated as 70 percent disabling.  Total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name will be rated as 
100 percent disabling.  DC 9411.

Having reviewed the record, the Board finds that the medical 
evidence does not support the assignment of a higher 
disability rating for PTSD.  
The evidence establishes that the veteran's PTSD is 
manifested by nightmares, flashbacks (which have resulted in 
violent attacks), sleeplessness, fair to poor judgment and 
insight.  The Boards notes that the veteran reported being 
forgetful when examined in March 1999; however, the veteran 
remembered two out of three objects after a five minute delay 
with a distraction and recalled five digits forward and four 
digits backwards at that examination.  Although the veteran 
remembered the name of the current president, he could not 
recall the names of prior presidents.  

The evidence also shows that the PTSD is also manifested by 
social and industrial impairment.  Socially, the veteran 
asserts that he avoids people.  The evidence reflects that 
the veteran has been married and divorced several times and 
that he has difficulty dealing with people of Asian descent.  
However, the current medical evidence establishes that the 
veteran is engaged to be married to his companion of two 
years, and the VA examiner in March 1999 determined that the 
relationship appeared to be supportive in that it helps the 
veteran cope with the PTSD.  As to industrial impairment, a 
VA health care provider in 1995 concluded that the PTSD 
interfered with the veteran's employment.  However, the VA 
examiner in 1999 opined that the PTSD does not preclude the 
veteran from gainful employment.  In fact, the veteran stated 
and the medical evidence provides that a non service-
connected seizure disorder is the primary impediment to his 
employability.  Based on the foregoing, the Board is of the 
view that the pathology associated with the veteran's PTSD is 
adequately contemplated by the currently assigned 50 percent 
disability evaluation.  DC 9411.  

In that there is not sufficient evidence to establish that 
the veteran's service-connected PTSD is manifested by 
occupational or social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms such as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships, the assignment of a higher 
disability evaluation is not warranted.  In reaching this 
determination, the Board notes that the veteran was dressed 
casually and that his hygiene was fair at the most recent VA 
examination.  In addition, he was cooperative and pleasant.  
The Board recognizes that the veteran has had some suicidal 
ideations, that he was hospitalized on two occasions in 1998 
for symptoms associated with PTSD (including violent attacks 
due to flashbacks or nightmares), and that he has difficulty 
dealing with persons who to appear to be Vietnamese.  
However, such adverse symptoms do not adequately meet the 
criteria for a higher disability evaluation.  Moreover, the 
veteran is not precluded from gainful employment due to the 
symptoms associated with PTSD.  Based on the foregoing, the 
Board finds that the evidence does not more nearly 
approximate the criteria for the next highest disability 
evaluation.  38 C.F.R. § 4.7, DC 9411.  

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Unemployability

The appellant contends that he is unemployable due to his 
service-connected PTSD.  

Total ratings for compensation purposes may be assigned where 
the schedular rating is less than total, when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of a single service-connected disability 
ratable at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 3.340, 4.16(a).  
Substantially gainful employment is defined as work which 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

Service connection is in effect for PTSD, which is evaluated 
as 50 percent disabling. Thus, the appellant does not meet 
the percentage of 38 C.F.R. § 4.16(a) for a total 
unemployability rating on a schedular basis.  However, the 
Board must consider 38 C.F.R. § 4.16(b), permitting such 
rating on an extraschedular basis.  

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability 
(TDIU), neither the veteran's nonservice-connected 
disabilities nor his advancing age may be considered.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341(a), 
4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a 
veteran to prevail on a claim based upon unemployability, it 
is necessary that the record reflect some factor which places 
his case in a different category than other veterans with 
equal rating of disability.  Van Hoose v. Brown, supra.  
Furthermore, the question is whether the veteran is capable 
of performing physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.

In a May 1999 Statement of the Case, the RO stated that the 
appellant's disability picture was not found to be so unusual 
or exceptional to render impractical the regular standards 
and the extraschedular provisions. The Board has reviewed the 
record with these mandates in mind and finds no basis for 
further action on this question.  See VAOPGCPREC. 6-96 
(1996).

The record reveals that the veteran has a 10 years of 
secondary school education.  He has occupational training as 
a laboror.  

With respect the veteran's claim that he is unemployable due 
to his service-connected PTSD, the Board notes that there is 
no medical professional who has stated that the appellant's 
service-connected PTSD renders him unemployable.  The Board 
acknowledges that the VA examiner in January 1995 noted that 
PTSD grossly interfered with his ability to maintain 
employment.  However, the VA examiner in March 1999 concluded 
that PTSD itself does not preclude the veteran from gainful 
employment.  The Board is aware that the appellant has been 
granted disability benefits from SSA; however, SSA 
determinations are not determinative of whether a total 
rating for compensation based upon individual unemployability 
is warranted.  Pierce v. West, No. 97-7067 (Fed. Cir. Mar. 
16, 1998) (unpublished decision).  In fact, the award of the 
SSA benefits is based on diagnoses of borderline intellect 
and adjustment disorder with mixed anxiety and depressed 
mood.  The Board acknowledges that impairment due to the 
nonservice-connected disabilities may not be considered.  
However, after review of the entire record, as a whole, the 
Board finds that the appellant's unemployability status is 
not due solely to the service-connected PTSD.  Therefore, 
entitlement to TDIU is not warranted.  


ORDER

An increased rating for PTSD is denied. 

Entitlement to a total rating based on unemployability due to 
service-connected disability is denied.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 
- 13 -


- 1 -


